Citation Nr: 1545683	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-12 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of January 2010 and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2013 and September 2014, the Board remanded this matter for further development.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

FINDING OF FACT

The Veteran has not been diagnosed with hepatitis B and does not have hepatitis B as a current disability.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a hepatitis B disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall concerns

By a remand order of September 2013, the Board ordered that the agency of original jurisdiction (AOJ): 1) request the Veteran's complete service personal records and any additional service treatment records; 2) request a search of daily logs of the Veteran's Army unit in order to corroborate an outbreak of hepatitis B as alleged by the Veteran; 3) update the record with respect to the Veteran's VA treatment records; 4) schedule the Veteran for a VA medical examination for hepatitis; and 5) readjudicate the Veteran's claim.

The record reflects that the AOJ requested complete medical/dental and personnel records for the Veteran in October 2013. Updated VA treatment records and service personnel records were added to the Veteran's claims folder in October 2013.  In March 2014, the Veteran underwent a VA medical examination for hepatitis B, and the claim was readjudicated by a supplemental statement of the case (SSOC) of April 2014.

By a further remand order of September 2014, the Board ordered that the Veteran's representative be given an opportunity to review the claims file and to respond.  The Board noted in its order that, while a copy of the April 2014 SSOC had been sent to the representative, the claims file had not been sent for the possible preparation of a brief on appeal.

The record reflects that the AOJ sent a copy of the claims file to the Veteran's representative in April 2015.  In July 2015, the Veteran's representative filed an appellate brief.

In light of the development that has occurred, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law if it fails to ensure compliance with its remand order).

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  By a letter mailed to the Veteran in December 2009, prior to the initial adjudication of his claim, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of the claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, service personnel records, VA treatment records, and private treatment records.

The Veteran underwent a VA medical examination in February 2014 for hepatitis B.  The VA examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical condition, and rendered an appropriate diagnosis consistent with the remainder of the evidence of record.  The Board concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007).

Under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and no further action need be undertaken on the Veteran's behalf.

Service connection for hepatitis B

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for the claimed disorder, there must be (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A current disability means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  The requirement of a current disability is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  The determination of whether the requirements of service connection are met is based on an analysis of the credibility and probative value of all the evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

With respect to Hickson element (1), the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with hepatitis B, or has been at any time during the appeal.  The Veteran underwent a VA medical examination for hepatitis B in February 2014.  Based on the results of a laboratory study, the examiner determined that the Veteran has no current signs or symptoms attributable to hepatitis B or to any other infectious liver disease.  See February 2014 VA medical examination report.

The examiner's report noted the Veteran's reported history of having been ill with aches and fever for 3-4 weeks during service in 1970; of having been told at that time that he had eaten food prepared by a worker infected with Hepatitis B; of being told upon discharge from service that he had some abnormalities of his blood; and of the American Red Cross having refused his blood donation in 1986 and in the 1990s.   The examiner further noted that the Veteran recovered from his illness in 1970 without residual symptoms and has had no ongoing symptoms to the present.

A December 2009 record of the American Red Cross documents that the Veteran tested negatively for "hepatitis B surface antigen (HBsAg)" and positively for "antibodies to hepatitis B cor antigen (ant-HBc, IgG, and IgM)."  It was also noted that "a positive screening test alone is not diagnostic" and that "additional testing is performed to give donors a more accurate interpretation of their health status."

The Veteran asserts that he was informed by a doctor during his discharge physical that he should have hepatitis B "monitored by a civilian doctor."  He also states that the American Red Cross has informed him three times "that hepatitis B showed up and they cannot use my blood."  See Veteran's notice of disagreement of October 2010; Veteran's VA Form 9 appeal of May 2011. 

There is no documentary evidence, however, of a hepatitis B finding or advisory associated with the Veteran's discharge examination.  Nor is there any Red Cross document establishing a diagnosis of hepatitis B.  As noted above, the Red Cross document of December 2009 was only a screening and not a diagnosis.

The only diagnostic test for hepatitis B of record yielded a negative result.  See VA medical examination report of February 2014.  The February 2014 VA examination report was based upon thorough examination of the Veteran and an analysis of the Veteran's medical history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (stating that probative value of a physician's statement is depends, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).

The Veteran alleges that, at some time between September 1970 and April 1971, there was an outbreak of hepatitis B where he was stationed and that the outbreak was caused by a soldier infected with hepatitis B who worked in the mess hall.  See Veteran's Form 9 appeal of May 2011.  Regardless of whether the outbreak occurred, no service treatment record documents that the Veteran contracted hepatitis B during service, and no medical record shows that the Veteran now has hepatitis B.

To the extent that the Veteran asserts that he has hepatitis B, the Board observes that laypersons such as the Veteran are competent to testify to visible or otherwise observable symptoms of a disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In some circumstances, non-expert testimony may also be competent to diagnose a condition or establish its etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, however, the Veteran's assertion of currently having hepatitis B relates to an internal, not directly observable disease, unlike an obvious condition such as varicose veins.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The statements of the Veteran with respect to contracting hepatitis B during service and currently having the disease are therefore not competent.

Because the weight of the evidence of record does not substantiate a current diagnosis of hepatitis B, the first Hickson element is not met, and the Veteran's claim fails on this basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  For the reasons expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.


ORDER

Entitlement to service connection for hepatitis B is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


